     WRIGHT, FINLAY & ZAK, LLP
 1   Bradley T. Wibicki, Esq.
     Nevada Bar No. 11321
 2   Krista J. Nielson, Esq.
     Nevada Bar No. 10698
 3   7785 W. Sahara Ave., Suite 200
 4   Las Vegas, Nevada 89117
     (702) 475-7964; Fax: (702) 946-1345
 5   knielson@wrightlegal.net
     Attorneys for Plaintiffs, Ocwen Loan Servicing, LLC
 6   and Federal National Mortgage Association
 7                                UNITED STATES DISTRICT COURT
 8                                     DISTRICT OF NEVADA

 9   OCWEN LOAN SERVICING, LLC; and                      Case No.: 2:17-cv-00778-GMN-CWH
     FEDERAL NATIONAL MORTGAGE
10   ASSOCIATION,                                        STIPULATION AND ORDER TO
11                                                       DISMISS
                    Plaintiffs,
12           vs.
13   MARK DEWITT, an individual; OSCAR
14   MARTINEZ, and individual; MIRIAM
     MARTINEZ, an individual; DESERT INN
15   MOBILE FAMILY ESTATES OWNERS
     ASSOCIATION, a Nevada non-profit
16
     corporation; inclusive,
17
                    Defendants.
18
19           Plaintiffs, Ocwen Loan Servicing, LLC and Federal National Mortgage Association
20   (collectively “Plaintiffs”) by and through their attorney of record, Krista J. Nielson, Esq. of the
21   law firm of Wright, Finlay & Zak, LLP; and Defendant, Desert Inn Mobile Family Estates
22   Owners Association (“HOA”), by and through its attorney of record, Gina Gilbert Winspear,
23   Esq., of the law firm of Dennett Winspear, LLP, hereby stipulate and agree as follows:
24           IT IS HEREBY STIPULATED AND AGREED that the Deed of Trust, recorded in the
25   Official Records of Clark County, Nevada as Instrument No. 20010323-0001359, survived and
26   was not extinguished in any capacity by the HOA Sale on November 2, 2012. The Deed of Trust
27   remains a valid encumbrance against the Property following the recording of the Foreclosure
28   Deed.



                                                 Page 1 of 2
 1          IT IS FURTHER STIPULATED AND AGREED that the Complaint filed by Deutsche
 2   Bank against Mark DeWitt, Oscar Martinez, Miriam Martinez, and HOA is dismissed WITH
 3   PREJUDICE as to ALL REMAINING CLAIMS;
 4          IT IS FURTHER STIPULATED AND AGREED that each party is to bear its own fees
 5   and costs.
 6          IT IS SO STIPULATED AND AGREED.
 7
 8   DATED this 27th day of March, 2019.            DATED this 27th day of March, 2019.
 9
     WRIGHT, FINLAY & ZAK, LLP                      DENNETT WINSPEAR, LLP
10
     /s/ Krista J. Nielson                          /s/ Gina Gilbert Winspear
11   Bradley T. Wibicki, Esq.                       Gina Gilbert Winspear, Esq.
12   Nevada Bar No. 11321                           Nevada Bar No. 05552
     Krista J. Nielson, Esq.                        3301 N. Buffalo Drive, Suite 195
13   Nevada Bar No. 10698                           Las Vegas, Nevada 89129
     7785 W. Sahara Ave., Suite 200                 Attorneys for Defendant, Desert Inn Mobile
14   Las Vegas, Nevada 89117                        Family Estates Owners Association
15   Attorneys for Plaintiffs, Ocwen Loan
     Servicing, LLC and Federal National
16   Mortgage Association
17
18
19                                           IT IS SO ORDERED.

20
     DATED this ___
                 1 day of April, 2019.
21                                           _______________________________________
                                             Gloria M. Navarro, Chief Judge
22                                           UNITED STATES DISTRICT COURT
23
24
25
26
27
28



                                            Page 2 of 2
